VOGEL (MIRIAM A.), J.
Obviously, I concur in the opinion I authored. I write separately to emphasize two points.
First, I agree with the notion that Schurtz should be bound under the D’Amico rationale, but I have doubts about whether that approach would work where, as here, Schurtz’s rights under Paster’s insurance policy are derivative and dependent upon Paster’s position. Safeco makes it unnecessary to step into that quagmire.
Second, there is nothing in the lead opinion that is inconsistent with Teitelbaum Furs. As explained in part C, the evidence about Paster’s felony conviction is undisputed and indisputable. My analysis has nothing to do with admissions or collateral estoppel.